DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
Regarding claim 1, the terminology "isotope of a ... compound" appears several times.  Examiner has interpreted this to mean "mass variants of a compound due to varying isotopes within it".  Examiner understands the corresponding masses to be well-defined and discrete, since the addition or removal of neutrons from nuclei within the compound should be approximately independent of which nuclei they are added to or removed from.
Regarding claim 1, Examiner has interpreted clauses “a)”, “b)”, and “c)” as alternatives, under the broadest reasonable interpretation, since they are listed with the conjunction, “and/or”.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The claim(s) recite(s) abstract ideas, as indicated by in-line comments below. This judicial exception is not integrated into a practical application for reasons also indicated by in-line comments below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for reasons also indicated by in-line comments below.
1. A correction module programmed to:
a)	take sensor responses for known quantities of one or more isotopes of a particular compound of interest (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity) and estimate the quantity of the compound of interest in a sample, by calculating the average of the relative response factors of the known quantities as an estimate of the relative response factor of the compound of interest; using the following equation,             
                
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    n
                                
                            
                            
                                
                                    
                                        
                                            
                                                y
                                            
                                            
                                                i
                                            
                                        
                                    
                                    
                                        
                                            
                                                x
                                            
                                            
                                                i
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        n
                    
                
                ≅
                
                    
                        x
                    
                    
                        0
                    
                
            
         (abstract; mathematical concepts; mathematical calculations), wherein
x0 is the quantity of compound of interest;
n = the total number of measurements taken in an analytic run;
xi = the true amount of the ith isotope from an analytic run; and
yi = the ith sensor response value from an analytic run. 
b)	take sensor responses for known quantities of one or more isotopes of a particular compound of interest (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity) and estimate the quantity of the compound of interest in a sample, by calculating the values a and b which make the equation ay + b ≅ x true for all (x, y) pairs where x is the quantity of an isotope of the compound of interest included in the sample, and y is the sensor response for that same isotope (abstract; mathematical concepts; mathematical calculations); and/or 
c)	use an intercept obtained during a previous analytic run (abstract; mathematical concepts; mathematical calculations) combined with sensor responses for at least one known quantity of an isotope of a compound of interest (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity) to estimate the value of an unknown quantity of a compound of interest contained on the same sample, by using the equation ay + b = x to estimate a, where b is known from the previous analytic run, y is the sensor response for the known quantity of the isotope of the compound of interest, and x is the quantity of the isotope of the compound of interest by substituting for y the sensor response for the compound of interest into the equation ay + b thereby providing an estimate for the quantity of the compound of interest (abstract; mathematical concepts; mathematical calculations).

2. The correction module of Claim 1, said correction module comprising an input/output controller, a random access memory unit, a hard drive memory unit, and a unifying computer bus system, said input/output controller being configured to receive a digital signal and transmit said signal to said central processing unit and retrieve a signal comprising the accurate measurand from said central processing unit (does not integrate into a practical application because generic computer performing generic computer functions; not significantly more because generic computer performing generic computer functions). 
3. A mass spectrometer comprising a correction module according to Claim 1 (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
4. A mass spectrometer comprising a correction module according to Claim 2 (does not integrate into a practical application because insignificant extra-solution activity; not significantly more because insignificant extra-solution activity).
5. The mass spectrometer according to Claim 3 comprising a computer, said computer comprising said correction module (does not integrate into a practical application because generic computer performing generic computer functions; not significantly more because generic computer performing generic computer functions).
6. The mass spectrometer according to Claim 3 comprising a computer, said computer comprising said correction module (does not integrate into a practical application because generic computer performing generic computer functions; not significantly more because generic computer performing generic computer functions).






Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/Examiner, Art Unit 2852

/ROY Y YI/Primary Examiner, Art Unit 2852